 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY C. GRIFFIN                               No. 2:14-cv-0837 TLN AC P
12                     Petitioner,
13          v.                                        ORDER
14   F. FOULK,
15                     Respondent.
16

17         Petitioner has requested an extension of time to file and serve objections to the August 29,

18   2019 findings and recommendations. ECF No. 27. Good cause appearing, IT IS HEREBY

19   ORDERED that:

20         1. Petitioner’s motion for an extension of time (ECF No. 27) is granted; and

21         2. Petitioner shall file and serve his objections on or before October 25, 2019.

22   DATED: October 1, 2019

23

24

25

26

27

28
